Citation Nr: 0028559	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (original) evaluation for 
asbestosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from July 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which implemented a decision of the 
Board awarding service connection for asbestosis.  The 
appellant has perfected an appeal as to the assignment of the 
original 30 percent rating for this disability.


REMAND

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Since the initial rating of 30 percent for the 
asbestosis disability has been assigned effective from June 
1991, all evidence from that date to the present must be 
considered in determining the appropriate rating, including 
"staged ratings," for this disability.

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's asbestosis would 
prove useful in this case, and is consistent with VA's duty 
to assist, as this is a claim seeking an increased rating 
arising from an appeal of the original award of service 
connection and assignment of a disability rating.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this 
particular case, review of the evidence discloses that the 
appellant's asbestosis was last evaluated by VA in September 
1996.  The Board concludes that a new VA examination should 
be conducted to ensure compliance with the law, applicable VA 
regulations and relevant precedent decisions of the U. S. 
Court of Appeals for Veterans Claims (the Court).  See e.g. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) ("where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination)).

With respect to the above, the RO is advised that 
consideration of "staged ratings" must conform with 
precedent opinions of VA's General Counsel applicable to 
increased rating claims for respiratory disorders that have 
been pending since the rating criteria were amended for these 
disorders in October 1996.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied).  The General Counsel 
recently held that unless it was clear from a facial 
comparison, VA was required to separately apply the pre-
amendment and the post-amendment version to determine which 
version was more favorable, although for effective date 
purposes, the General Counsel held that the amended version 
could only be applied from and after the effective date of 
the amendment, citing 38 U.S.C.A. § 5110(g).  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (May 30, 2000).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO should schedule the appellant 
for an appropriate compensation or fee-
basis examination to determine the nature 
and extent of impairment caused by his 
service-connected asbestosis disability.  
All appropriate diagnostic tests and 
studies deemed necessary to assess the 
severity of this disability should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The examining physician 
should be specifically requested to 
proffer opinions as to the specific 
extent and severity of this disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with it.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the examining physician should 
also be advised to address the functional 
impairment of the disability in 
correlation with the criteria for 
disorders of the respiratory system, as 
set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review the 
examination reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Following completion of the above, 
the RO should readjudicate the 
appellant's claim for an increased 
initial disability rating for asbestosis, 
with application of all appropriate laws 
and regulations and consideration of the 
additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should:

(a) consider the claim under both the old 
and the revised rating criteria for 
evaluating respiratory disorders and 
apply the version that is more favorable 
to the claim.  Karnas, 1 Vet. App. 308, 
312-13 (1991), and (b) review the 
evidence of record that was considered in 
assigning the original disability rating 
of 30 percent from June 26, 1991, for the 
asbestosis, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to an 
increased initial disability rating for 
this condition at any period of time 
since his claim, bearing in mind that any 
increased rating assigned based on the 
amended rating criteria can only be 
applied from and after the effective date 
of the amendments to the rating criteria.  
Fenderson; VAOPGCPREC 3-2000, both supra.

The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable.  The RO should 
further determine whether the appellant's 
claim for an increased evaluation should 
be referred to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

4.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

